ORDER

Adron Littlemon Floyd appeals a district court judgment that dismissed his civil rights complaint filed under 42 U.S.C. § 1983 for failure to state a claim upon which relief can be granted. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Floyd filed his complaint in the district court alleging that the defendant Michigan prison officials did not afford him adequate medical treatment for a skin condition. Plaintiff named as defendants a prison nurse practitioner, the health unit manager, and the regional health care administrator, all in unspecified capacities, and sought declaratory and injunctive relief and compensatory and punitive damages. The district court dismissed the complaint sua sponte for failure to state a claim upon which relief can be granted. This timely appeal followed.
Upon de novo review, see McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997), we will affirm the judgment for the reasons stated by the district court in its opinion dated April 8, 2002. Essentially, plaintiff failed to set out a cognizable Eighth Amendment claim. See Farmer v. Brennan, 511 U.S. 825, 835-36, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Estelle v. Gamble, 429 U.S. 97, 104-06, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Westlake v. Lucas, 537 F.2d 857, 860 n. 5 (6th Cir.1976).
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.